Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
1.Claims 1-9, 11, 13, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8, --first—needs to be inserted before “separation” to provide antecedent basis for such step as recited at line 2 of claim 2.  Also, at line 2 of claim 2, --using—should be inserted after “comprises”.  In claim 2, it is not clear how a polygonal column can have a diameter.  Claims 7 and 13, it should be clarified what surface of the cylinder is used as the pressing surface.  Claim 9, last two lines, “is hydrogel or silicone hydrogel” is confusing since the former includes the latter.  Perhaps an additional dependent claim should be drafted to include the silicone hydrogel.  Claim 11, it is not clear how a prism would have a diameter—see the rejection for claim 2.  Claim 14 should be deleted as such is indefinite for failing to further limit the independent claim in a structural sense.  Also, see the rejection for claim 9, supra.  Claim 17, a device is being recited while the claim sets forth “a first peeling step…” and hence the claim is indefinite.  Apparently, “step” at line 6 should be –means--.   Also, claims 16, 17, 19 and 20 set forth a method and device “for removing a contact lens from a pair of molds” while the claims do not contain sufficient steps of means for such removal.  The 
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lesczynski et al 6,428,723 (see col. 4, lines 32-48).
The applied reference discloses the instant method and device to (partially) remove a contact lens from a pair of molds as set forth in the instant claims.  See column 4, lines 32-48 which discloses that a first peeling step is used to peel the posterior (upper) mold from the contact lens while the lens remains sticking to the anterior (lower) mold followed by a separation of the upper mold from the lower mold.
3.Claim(s) 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gibson et al 2016/0176093 (see 130, 131 and 133 in Fig. 5e).  
Gibson et al (see Fig. 5e) discloses the instant jig for separating an upper mold from a lower mold to remove a contact lens (paragraphs 0045-0046) comprising an edge (130) to be inserted as a wedge between the flanges of the upper and lower molds, a half-arc notched portion (131) having an upward taper formed on the center portion of the edge and an end portion (133) having a downward taper.  

4.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesczynski et al 6,428,723 in view of Wood 4,909,969 (see col. 3, lines 1-17; Figs. 5-8).
esczynski et al discloses the basic claimed method and device as set forth in paragraph 2, supra, the primary reference essentially failing to teach second and third peeling steps and means to remove first the peripheral portion and then the entire lens, respectively, from the lens formation surface of the lower mold.  Wood teaches multiple peeling steps and means (see Figs. 5-8) to remove a contact lens from a casting cup to which the lens is adhered to after polymerization.  Surely a casting cup is analogous to a mold, which in fact it is, albeit an upper mold is not used in the casting.  However, given that the primary reference removes the lens from the periphery to the center portion when separating it from the upper mold, it certainly would have been obvious to have employed the steps and means to remove the lens from the casting cup taught in Wood in the removal of the lens from the lower mold in Lesczynski et al to ensure that the lens is not damaged during the mold removal.   Lesczynski et al uses a pin (see 67 in Fig. 6) that appears to be a circular column to perform the first separation step as recited in instant claim 2 and the corresponding first peeling means in claims 10 and   claim 11.  The exact size—ie, diameter-- of the column would have been an obvious aspect since contact lenses have defined diameters within the instant range and hence the molds that make them would have complementary dimensions.  Instant claims 3 and 4 are taught in Figure 6 of the primary reference.  It would appear that Wood also teaches circular columns for the press heads that are used to peel the contact lens from the casting cup and these would have been obviously used as the instant second and third press head used in the second and third peeling steps, the steps set forth in instant claims 5 and 7 and the means set forth in instant claims 12 and 13.  It is submitted that the exact shape of the peeling means would have been readily determined by one of 
5.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grech and Allen, Sr are cited to show flanged removers with half-arc notched portions.
6.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /MATHIEU D VARGOT/ Primary Examiner, Art Unit 1742